DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 25 NOV 2019.
Priority
This application is a 371 of PCT/US2018/017557. Applicant’s claim for the benefit of a prior-filed application PCT/US2018/017557, 9 FEB 2018, filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/457,504, filed on 10 FEB 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Status
Claims 1-79, 83-84, 92-94, 97-99, 103, 106-109, 111-114, and 117-131 are cancelled. Claims 80-82, 85-91, 95-96,100-102, 104-105, 110, and 115-116 are pending.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Alternate subject populations sourcing immune effector cells, recited in claim 81, including:
a cancer;
an infectious disease;
an autoimmune disease;
an inflammatory disease; or 
an immunodeficiency.
Alternate immune effector cells, recited in claim 82, including:
CD3+ T cells;
CD4+ T cells; 
CD8+ T cells;
a single specific combination of B. i-iii;
cytotoxic T lymphocytes (CTLs);
tumor infiltrating lymphocytes (TILs);  
helper T cells;
natural killer (NK) cells; or
natural killer T (NKT) cells.
Alternate engineered antigen receptors, recited in claim 87, including:
an engineered T cell receptor (TCR);
a chimeric antigen receptor (CAR); 
a DARlC receptor or components thereof; or 
a chimeric cytokine receptor.
Alternate target antigens, recited in claims 88-91 and 95, including: alpha folate receptor, 5T4, avP6 integrin, BCMA, B7-H3, B7-H6, CAIX, CD16, CD19, CD20, CD22, CD30, CD33, CD37, CD44, CD44v6,CD44v7/8, CD70, CD79a, CD79b, CD123, CD138, CD171, CEA, CSPG4, EGFR, EGFR family including ErbB2 (HER2), EGFRvIII, EGP2, EGP40, EPCAM, EphA2, EpCAM, F AP, fetal AchR, FRa, GD2, GD3, Glypican-3 (GPC3), HLA-A1+MAGE1, HLA-A2+MAGE1, HLA-A3+MAGE1, HLA-A1+NY-ESO-1, HLA-A2+NY-ESO-1, HLA-A3+NY-ESO-1, IL11Ra, IL-13Ra2, Lambda, Lewis-Y, Kappa, Mesothelin, Muc1, Muc16, NCAM, NKG2D ligands, NY-ESO-1, PRAME, PSCA, PSMA, RORI, SSX, Survivin, TAG72, TEMs, VEGFR2, WT-1, CD23, CD52, CD80, or HLA-DR.
Alternate vectors recited in claims 101-102, including: HIV (human immunodeficiency virus, HIV type 1, HIV type 2, visnamaedi virus (VMV) virus, the caprine arthritis-encephalitis virus (CAEV), equine infectious anemia virus (EIA V), feline immunodeficiency virus (FIV), bovine immune deficiency virus (BIV), simian immunodeficiency virus (SIV), or an HIV lentivirus.
Alternate PI3K inhibitors, recited in claim 116, including: BYL 719, GSK2636771, TGX-221, AS25242, CAL-101, ZSTK474, BEZ235, LY294002, TG100713, or GDC-0941.
Response Required
Applicant is required, in reply to this action, to elect a single species from A, a single species from B, a single species from C, a single species from D, a single species from E, and a single species from F, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 80.
Lack of Unity – No Special Technical Feature over the Prior Art
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because even though the inventions of these groups require the technical feature of transducing immune effector cells in a culture medium in the presence of a retrovirus and a poloxamer 407, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Höfig I, et al. (The Journal of Gene Medicine. 2012 Aug;14(8):549-60; cited in IDS filed on 5 MAR 2021).  Höfig, et al. teaches transducing a population of immune effector cells by culturing PBMCs in a culture medium in the presence of a retrovirus and a poloxamer (F108; p. 551¶5; and Fig. 6). Höfig, et al. also teaches use of poloxamer 407 (also known as F127) as an alternative poloxamer for retroviral transduction of target cells (p. 550¶4; p. 553¶3; p. 558 final ¶; p. 559 ¶5; Table 1). Thus, the invention of claim 1 is rendered obvious before the effective filing date of the application, and there is no special technical feature in view of the prior art teachings of Höfig, et al.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                     
/KEVIN K HILL/Primary Examiner, Art Unit 1633